Memorandum by the Court. Appeal by the respondent from an order of filiation and support of the Family Court, Rensselaer County, entered March 12, 1969, and cross-appeal by the petitioner. As noted by the trial court in its decision, the record contains clear and convincing evidence to support the finding of paternity. On both appeals, the record supports the award of support in the amount of $25 per week. We note that Family Court has continuing jurisdiction over the amount of support. Furthér, the amount awarded for counsel fees to petitioner was neither excessive nor inadequate. Order affirmed, with costs. Herlihy, P. J., Aulisi, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by the court.